Sherwood, J.
I concur in the result reached by my brethren in this case, but I am not able to agree with much that is said by Mr. Justice Morse in his opinion. I have heretofore fully expressed my views of the requirements of the statute, and the duty devolving upon the common council in giving their approval of bonds in this class of cases, in Parker v. Board of Trustees of Portland, 54 Mich. 308; Potter v. Common Council of Homer, 50 Mich. 8 (decided at the present term of this Court), and a review of the subject in this case has only served to strengthen my convictions in the correctness of the construction I then gave to the statute.
*86This case, however, is entirely unlike those. In those cases the common council rejected the bonds offered, and when called upon by this Court to show cause and give reasons for their disapproval, in each case the return contained the statement, they were not satisfied of the sufficiency of the bond, or with the sureties therein. In this case the common council of the city of Kalamazoo were required, under the order of this Court, to show “ why they failed and refused to approve the bond of the relator presented to them, and indorse their approval thereon, as required by statute, to enable the relator to engage in and carry on the business of selling intoxicating liquors at the place applied for in said city of Kalamazoo, and why they did not act upon the approval of said bond as required, and approve the same, if sufficient in amount, and the sureties good and sufficient; and if not good and sufficient, specify in what particular they were not.” No proper response has been made to this order. They admit the sufficiency of the sureties, and after stating what they did, they give no reasons therefor, and those were required to be stated and returned to this Court. The petition of the relator showing her right to the privilege she asks substantially stands admitted by the respondents. It nowhere appears in any action taken by respondents that the character of the place or person, or the reputation of either, was investigated or especially passed upon by the council, although their attention was challenged to those subjects by the petition of the relator, as well as by the citizens of the city. This Court cannot enter into investigations of subjects of that kind when they do not appear upon the record; and if the municipality wishes considerations of this kind to be reviewed in this Court, some action must be taken by the respondents, and their decision in the case, with their reasons therefor, must be fully set forth in the record presented for review, before this Court can take action in the premises.
When this Court, by its order, requires the respondents to make answer to the petition of the relator, which states she is a suitable and proper person to be accorded the privi*87lege of doing business under the statute, and has tendered the bond required, and the privilege has been denied to her without reason, and state the reasons therefor, something more than a mere suggestion, indirectly and obscurely made, that the petitioner is an unfit person to carry on the business, should be returned to this Court, especially when there is no statement that such reason governed the action of the council. The responsibility of meeting the matters of the petition frankly, and giving the true reasons, whatever they may be, for refusing the approval of the bond, rests with the. respondents alone. It cannot be cast upon any other body of tribunal, and the common council thereby relieve itself from the discharge of any required duty in ascertaining whether or not the statute has been complied with, or from making proper answer to the order of this Court requiring them to give reasons for any action taken or omitted. Before the relief asked in relator’s petition can ba denied, which, prima facie, shows her entitled thereto, some answer must be made by respondents fully meeting such prima facie showing. No such showing has been made; but on the contrary, the order of the Court seems to have been almost entirely ignored, and I fully agree with my brethren that the writ should be granted.